Mr. Presiding Justice Pam delivered tffe opinion of the court. 3. Witnesses, § 311*—when testimony of interested witness will not he accepted. The testimony of an interested witness as to facts inherently unprobable need not be accepted by a court or jury, although such testimony is not contradicted by other direct testimony in the case, and although the witness is not otherwise impeached. 4. Trial, § 125*—right of counsel to state to fury their views as to the law. .Counsel may properly state to the jury what they believe to be the law and base arguments thereupon.